Title: Abigail Adams to Abigail Adams Smith, 11 April 1798
From: Adams, Abigail
To: Smith, Abigail Adams


        
          My Dear Child:
          Philadelphia, April 11th, 1798.
        
        I received your two letters of April 5th and 7th, yesterday, and I enclosed you two from the children, in a letter to your brother this

week, receiving them on that day; and not having time to write to you, before the post went.
        I do not think I have so frequently written to you for a month past, as I did through the winter; and it is because I have felt less anxious for you since the Col.’s return, and have a great deal of writing to one and another: to your brothers abroad I write as often as I have opportunity, with but little hope, however, that half my letters will reach them. We have not had any private letters from them; and heard but once since their arrival at Berlin.
        You ask me, if we shall have war? I answer, that we already have war; the French have been at war with us for these many months: but your question is, I presume, will America declare war against France? which is what I cannot say. I hope we shall have spirit and energy sufficient to arm, and defend ourselves; and if that obliges us to declare war, the sooner the better; for at present we suffer the miseries and misfortunes attendant upon war, on one side only, having done all that honour, justice, patience, and forbearance can possibly demand, or humanity require; we must submit our cause to Heaven, and use the means which Providence has put into our power for our defence. One of the great evils we suffer has arisen from the disunion in our Representatives, and the blind attachment which this people imbibed towards France, even though the whole system of their revolution has become the tyranny and oppression of every kingdom, and country, which they have conquered, or fraternized as they term it; success has rendered them deaf to every principle both of law and equity; and avarice and venality is the only order of the day. I enclose the despatch from our Envoys, which when called for, the President thought the critical state of the country required him to submit the communications; though I am very apprehensive at the expense of the liberty at least of our Envoys if they are still in Paris. The instructions the Senate have directed to be published: the world will then see, that the unjust aspersions cast upon the President, that he wished for war, and that the instructions were not ample, are as groundless as many others which are industriously circulated to injure him in the minds of the people; but whether it arises from my expectation that he was destined to suffer all the lies and falsehoods which party can invent; or whether, from a knowledge of his rectitude, and the certainty that nothing injurious to the country or the liberties of the people will ever be knowingly done, all the jacobinical abuses, and foul

aspersions, give me no other pain, than what arises from the injury done to the people by misleading and deceiving them.
        It is not uprightness of intention or rectitude of action, which can shield from censure, or guard from envy and malice, even the purest motives; but they will bear a man out to himself, and his judge, and the world will finally do him justice. Who is there that was ever placed in an eminent station, that has not suffered the curse causeless? I do not mean to hint by this, that high stations are exempt from vice or folly, but that they are always a mask for the baser passions to level their weapons against.
        If Mr. and Mrs. ——— come to Philadelphia and call upon me, as I presume they will, I shall certainly notice them, and will with pleasure invite them to stay with me. You ask me of Mrs. ———. I thought I had expressed my opinion of her to you before; if I have not, I can say with truth that I think her a very fine woman, and vastly superior in manners and understanding to her husband; she has a fine person, affable manners, and a lady-like deportment. Money, money is his sole object, and he feels the weight of it; he is not without some talents, but they are all turned to gain; for that he would make sacrifices, which a man who considers the honour and independence of his country at stake, would sooner sacrifice his life than submit to. I am warranted in saying this from his public conduct. Yet in company he is a social pleasant man, and always seemed good humoured.
        I cannot answer you when Congress will rise. I hope however as there appears much more union amongst them, that they will proceed with business, and make more despatch. I think they will not rise until June, do the best they can; for scarcely any thing yet has been accomplished. I shall be very happy to have you go with me whenever I do go.
        Your affectionate mother,
        
          A. Adams.
        
      